Filed 7/14/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 142







Alois Vetter, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140028







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Alois Vetter, self-represented, P.O. Box 5521, Bismarck, N.D. 58506, petitioner and appellant; submitted on brief.



Reid A. Brady and Cherie L. Clark, Assistant State’s Attorneys, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Vetter v. State

No. 20140028



Per Curiam.

[¶1]	Alois Vetter appeals from a district court order denying his application for postconviction relief.

[¶2]	Vetter was convicted of aggravated assault for driving his vehicle over Brian Hemphill, and his conviction was affirmed on appeal.  
State v. Vetter
, 2013 ND 4, 826 N.W.2d 334.  Vetter filed an application for postconviction relief.  Following an evidentiary hearing, the district court denied the application for postconviction relief.

[¶3]	Vetter appealed, arguing that reversal is mandated because the district judge did not read the entire transcript of the criminal trial before ruling on the postconviction application, that there was newly discovered evidence the alleged victim had committed perjury at the criminal trial and that Vetter received ineffective assistance of counsel when his trial attorney failed to seek a continuance to locate an eyewitness to corroborate Vetter’s self-defense argument.  We affirm the order denying the application for postconviction relief under N.D.R.App.P. 35.1(a)(2) and (4).

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Dale V. Sandstrom

Daniel J. Crothers